Citation Nr: 1132371	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  07-07 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an effective date prior to September 26, 2003, for a grant of service connection for sciatica.

2.  Entitlement to an effective date prior to August 10, 1999, for a grant of service connection for bilateral otitis media.

3.  Entitlement to an effective date prior to August 25, 2005, for a grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to September 1997.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to an earlier effective date for bilateral otitis media is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Given the interconnectedness between otitis media and tinnitus, the issue of an earlier effective date for tinnitus will be held in abeyance pending the development for otitis media.


FINDINGS OF FACT

1.  The Veteran was honorably discharged from service on September 9, 1997.  

2.  He filed a claim for a low back disorder on January 23, 1998, within one year of discharge.  Service connection for lumbosacral strain was granted effective September 10, 1997.

3.  The January 23, 1998, claim encompassed all manifestations of a low back disorder, including for sciatica.



CONCLUSION OF LAW

The criteria for an effective date of September 10, 1997, but no earlier, for a grant of service for sciatica have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date for an award of service connection is the day following separation from active service, if the claim is received within one year after separation from service; otherwise, the effective date is the later of the date of receipt of claim or the date that entitlement to service connection arose.  38 U.S.C.A. § 5110 (West 2000); 38 C.F.R. § 3.400(b)(2) (2010).  

A claim is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2010).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2010).  VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  

On January 23, 1998, the Veteran filed a formal claim for service connection for a low back condition.  At an April 1998 VA spine examination, he reported an in-service back injury and right low back pain.  The diagnosis was lumbar sacral strain.  At an April 1998 VA general medical examination, he reported occasional right sciatic pain.  The assessment was low back pain, rule out disc.  

In a July 1998 rating decision, the RO granted service connection for lumbosacral strain, with an effective date of September 10, 1997, the day after service discharge.  In a July 1999 notice of disagreement (NOD), the Veteran disputed the evaluation, noting that he had sciatic nerve involvement.  In an October 1999 statement of the case (SOC), the RO continued the evaluation assigned to the lumbosacral strain.  In a December 1999 substantive appeal, he argued that his back pain was worse than rated and included sciatic pain, to include right leg pain.  

Subsequently, the Veteran underwent a VA examination in August 2005.  The examiner diagnosed chronic sciatica of the right lower extremity, as likely as not secondary to in-service lumbosacral strain, noting that there was no post-service low back trauma and there was a consistent chronology of regular recurrent bouts of sciatica.  In November 2005, the RO granted service connection for sciatica, secondary to the service-connected lumbosacral strain, and assigned an effective date of August 25, 2005, the date of diagnosis.  

In a January 2007 rating decision, the RO assigned an effective date of September 26, 2003, noting that this was the first date upon which the regulations permitted separate evaluations for neurological and orthopedic manifestations of a back disorder.  

Upon a review of the claims file, the Board finds that the January 23, 1998, formal claim for service connection for a low back disorder included a claim for sciatica.  On the original claim form, the Veteran reported a low back condition, but did not provide the specific manifestations of that back condition.  But the scope of a claim is not limited only to the condition stated; rather claims are for any disability "that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

Here, at the April 1998 general medical examination, the Veteran reported occasional right sciatic pain.  In his July 1999 NOD, he noted sciatic nerve problems.  In his December 1999 substantive appeal, he again reported sciatic pain of the right leg.  Additionally, the August 2005 VA examiner linked sciatica to the in-service lumbosacral strain, noting the presence of continuous, recurrent symptoms since service discharge.  The claim thus encompasses all the manifestations of the back condition, which included low back pain and neurological symptoms.  Accordingly, the date of the claim is January 23, 1998.  

As the Veteran filed his claim within one year of discharge, the effective date is the day after discharge, September 10, 1997.  Because no earlier effective is permissible, consideration of any further regulations, is not required.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

VCAA notice requirements apply to all five elements of a service connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

In this case, the Board is granting in full the benefit sought on appeal as no earlier effective date is possible.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  



ORDER

An effective date of September 10, 1997, for a grant of service connection for sciatica is granted.


REMAND

With respect to the issue of entitlement to an effective date prior to August 10, 1999 for a grant of service connection for otitis media, the appeal must be remanded for the issuance of an SOC.  When an NOD been filed, the RO must issue an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).  

In a November 2005 rating decision, the RO granted service connection for bilateral otitis media.  In a February 2006 NOD, the Veteran disagreed with the effective date assigned.  The RO has not yet issued an SOC.  The Board is, therefore, obligated to remand this issue.

Accordingly, the case is REMANDED for the following action:

Issue an SOC pertaining to the issue of entitlement to an effective date prior to August 10, 1999, for the grant of service connection for otitis media.  This issue should only be returned to the Board if a timely substantive appeal is filed.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


